OPINION — AG — ** WORKERS' COMPENSATION — RULES AND REGULATIONS — DELEGATION OF AUTHORITY ** 85 O.S. 149.1 [85-149.1], AUTHORIZING THE WORKERS' COMPENSATION COURT TO ADOPT RULES PERMITTING GROUP SELF INSURANCE ASSOCIATIONS (SELF-INSURANCE ASSOCIATIONS) FOR WORKERS' COMPENSATION PURPOSES, IS INEFFECTIVE AS AN UNCONSTITUTIONAL DELEGATION OF LEGISLATIVE POWER UNDER ARTICLE IV, SECTION 1 AND ARTICLE V, SECTION 1, OKLAHOMA CONSTITUTION, BECAUSE THE ACT EXPRESSES NO LEGISLATIVE POLICY AND SETS NO STANDARD OR GUIDELINES TO GUIDE THE WORKERS' COMPENSATION COURT IN THE EXERCISE OF THE AUTHORITY GRANTED TO IT. (SEPARATION OF POWERS, NON DELEGATION DOCTRINE, ADMINISTRATIVE LAW GUIDELINES, STATE GOVERNMENT) CITE: 26 O.S. 18-101 [26-18-101], 85 O.S. 149.1 [85-149.1], ARTICLE IV, SECTION 1, ARTICLE V, SECTION 1, ARTICLE V, SECTION 57, ARTICLE VI, SECTION 22, ARTICLE X, SECTION 14, ARTICLE X, SECTION 15 (JIMMY D. GIVENS)** SEE OPINION NO. 87-098 (1987) ** ** SEE OPINION NO. 92-561 (1992)